PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks to recover $12,000 in expenses that it incurred in completing DEP No. 12620 Project for respondent in Craigsville. When claimant had completed the maj ority of the ground channels for the proj ect, the channels needed to be redirected, and in some cases, redesigned to accommodate the water flow in the area. The cost in reconstructing the ground channels exceeded the amount that was allocated to perform the project. Thus, claimant seeks compensation for these extra expenses.
In its Answer, respondent admits the validity of the claim as well as the amount *157and states that the amount set forth by the claimant is fair and reasonable.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $12,000.00.
Award of $12,000.00.